Title: To George Washington from Major General Nathanael Greene, 27 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir,
						Camp Precaness July 27th 1780.
					
					I do myself the honor to enclose your Excellency a copy of a letter of resignation as Quarter Master General to Congress, and another upon the same subject to the Committee of Congress in Camp.
					I have only to lament that the measures of Administration have laid me under the necessity, at this critical moment. It is true, it has been my wish for a long time to get out of the Department; but as our political affairs were in so disagreeable a train, I was willing to submit to many inconveniences, in order to promote the public welfare, while I had a prospect of conducting the business to answer the expectations of the public, and to the satisfaction of the Army. But the new system of Congress has cut off all prospect, and left me without the shadow of hope. The principal characters on whom I depended are left out, and many parts of the plan it is impossible to reduce to practice. Under this view of things, I found myself constrained to quit the department, and leave those to answer for the consequences who have reduced matters to this extremity.
					When I take a view of the religious and political prejudices that have

frequently influenced public bodies, at different periods to adopt the most ruinous measures, I am not surprised, to see an attempt to change a system of one of the most important departments of the Army, in the most critical, and interesting season of the Campaign, and when every exertion under the best direction, is incompetent to the demands of the service.
					Was measures of this kind new in the history of mankind, I should be led to apprehend, that more was intended, than a change of modes, for conducting the business.
					I am persuaded that your Excellency, will approve my conduct, however inconvenient it may be to the service, as I am confident you would not wish me to attempt, what there is a physical impossibility of accomplishing; and more especially when the attempt will only tend to decieve you, and the public, in your expectations from me.
					Since the commencement of this war I have ever made the good of the service the rule of my conduct, and in no instance have I deviated from this line; and where there has been a seeming variation, it has been only in such cases where I could not render my services, without forfeiting my reputation. I have the honor to be With great respect Your Excellency’s Most Obedient Humble Servant
					
						Nath. Greene Q.M.G.
					
				